Case 3:14-cr-00175-WHA Document 956-47 Filed 12/31/18 Page 1 of 5




          EXHIBIT UU
   Case 3:14-cr-00175-WHA Document 956-47 Filed 12/31/18 Page 2 of 5



        SUPPLEMENT TO POTTER VALLEY BUSCH ROAD INCIDENT
                DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

After PG&E submitted the Potter Factual Summary, CAL FIRE released its Final Report,
17CAMEU012169 (“CAL FIRE Report”). This report is publicly available at
http://calfire.ca.gov/fire_protection/downloads/FireReports/LE-80%20Redwood%20
Incident%20Report_Redacted.pdf.

According to the CAL FIRE Report, CAL FIRE started receiving reports of a vegetation
fire in Potter Valley at 11:34 PM.

Supplemental Evidence Collection Information:

PG&E indicated in the Potter Valley Busch Road Factual Summary that CAL FIRE
collected both ends of the downed transmission conductor and parts of a tree branch or
branches from the Potter incident location. The CAL FIRE Report does not indicate that
CAL FIRE collected parts of a tree branch or branches from the Potter incident location.

Supplemental Timeline Information:

The Potter Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident location in the period immediately preceding CAL FIRE’s designated start time
until service to the incident location was restored. The following additional information is
relevant to the Potter Factual Summary timeline.

   ·   March 27, 2014: The subject tree was trimmed by Family Tree Service. PG&E’s
       understanding based upon its records is that trimmers achieved at least 18 feet of
       clearance between the subject tree and the conductors.
   ·   October 8, 11:34 PM: CAL FIRE Howard Forest Emergency Command Center
       received a report of a vegetation fire in a patch of blackberry bushes east of 13801
       N. Busch Road, Potter Valley, CA.
Supplemental Information Regarding Prior Inspections:

Between October 2012 and October 2017, there were 14 vegetation management
inspections of the incident location. PG&E’s understanding based upon its records is that
the subject tree was identified for routine work during one of those inspections in
February 2014. The identified work was completed in March 2014. Between October
2012 and October 2017, there was one overhead inspection and one overhead patrol of
the transmission line at or near the incident location. PG&E’s understanding based upon
its records is that the subject structure was not identified for work. Between October
2012 and October 2017, there was one intrusive inspection at or near the incident
location. PG&E’s understanding based upon its records is that the subject structure was
not identified for work.
      Case 3:14-cr-00175-WHA Document 956-47 Filed 12/31/18 Page 3 of 5



   Below is a summary of vegetation management patrols and inspections, electric
   maintenance overhead patrols and inspections, and intrusive inspections performed at or
   near the incident location.

Date                 Event                                    Findings
12/4/2012            Western Environmental Consultants,       PG&E’s understanding based upon
                     Inc. (“WECI”) performed a vegetation     its records is that the subject tree
                     management routine patrol.               was not identified for work.
4/15/2013            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
6/6/2013             A PG&E contractor performed an           PG&E’s understanding based upon
                     intrusive inspection.                    its records is that the subject
                                                              structure was not identified for
                                                              work.
2/10/2014            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that two trees near the
                                                              incident location were identified for
                                                              routine trimming and that one of
                                                              those trees was the subject tree.
                                                              PG&E’s understanding based upon
                                                              its records is that Family Tree
                                                              Service completed the work on
                                                              March 27, 2014.
4/10/2014            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
11/5/2014 –          PG&E performed a transmission            PG&E’s understanding based upon
11/10/2014           overhead inspection.                     its records is that the subject
                                                              structure was not identified for
                                                              work.
2/18/2015            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
2/20/2015            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
2/19/2016            WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
4/1/2016             WECI performed a vegetation              PG&E’s understanding based upon
                     management routine patrol.               its records is that the subject tree
                                                              was not identified for work.
8/5/2016             A PG&E contractor performed a            PG&E’s understanding based upon
                     Catastrophic Event Memorandum            its records is that the subject tree
                     Account (“CEMA”) patrol.                 was not identified for work.

                                              2
      Case 3:14-cr-00175-WHA Document 956-47 Filed 12/31/18 Page 4 of 5



Date              Event                           Findings
9/22/2016         PG&E performed a transmission   PG&E’s understanding based upon
                  overhead patrol.                its records is that the subject
                                                  structure was not identified for
                                                  work.
10/17/2016        A PG&E contractor performed a   PG&E’s understanding based upon
                  CEMA patrol.                    its records is that the subject tree
                                                  was not identified for work.
1/27/2017 –       WECI performed a vegetation     PG&E’s understanding based upon
1/28/2017         management routine patrol.      its records is that the subject tree
                                                  was not identified for work.
2/28/2017         WECI performed a vegetation     PG&E’s understanding based upon
                  management routine patrol.      its records is that the subject tree
                                                  was not identified for work.
7/20/2017         WECI performed a CEMA patrol.   PG&E’s understanding based upon
                                                  its records is that the subject tree
                                                  was not identified for work.
8/8/2017          WECI performed a CEMA patrol.   PG&E’s understanding based upon
                                                  its records is that the subject tree
                                                  was not identified for work.




                                        3
   Case 3:14-cr-00175-WHA Document 956-47 Filed 12/31/18 Page 5 of 5



Source List:

Source                Brief Description

CAL FIRE Report       CAL FIRE Investigation Report 17CAMEU012169, Redwood,
                      http://calfire.ca.gov/fire_protection/downloads/FireReports/LE
                      -80%20Redwood%20Incident%20Report_Redacted.pdf

PGE-CPUC_00017162     Log of Evidence CAL FIRE collected

PGE-CPUC_00010351; Vegetation Management Work Requests
PGE-CPUC_00010352

PGE-CPUC_00010171; Vegetation Management Inspection Records
PGE-CPUC_00010172;
PGE-CPUC_00010173;
PGE-CPUC_00010174;
PGE-CPUC_00010175;
PGE-CPUC_00010176;
PGE-CPUC_00010177;
PGE-CPUC_00010178;
PGE-CPUC_00010179;
PGE-CPUC_00010180;
PGE-CPUC_00010182


PGE-CPUC_00006364     Pole Inspection Record

PGE-CPUC_00009754- Transmission Overhead Detailed Inspection Records
00009759

PGE-CPUC_00012644; Vegetation Management CEMA Maps
PGE-CPUC_00012645;
PGE-CPUC_00012647;
PGE-CPUC_00012648



PGE-CPUC_00011183; Yearly CEMA Projects
PGE-CPUC_00011388;
PGE-CPUC_00011471;
PGE-CPUC_00011986
PGE-CPUC_00009748- Transmission Overhead Air Patrol Records
00009753




                                       4
